DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxey et al. [U.S. 2018/0317597 A1].
Regarding claim 1, Maxey et al. discloses a flexible heating apparatus [10, see figure 1] heating a heated body [footwear], the flexible heating apparatus comprising: a flexible carrier [14, top 16, and bottom 16]; a heating unit [12 or 30 see figure 3] being at least one layer arranged inside the flexible carrier; and a control module [18, or 22] arranged inside the flexible carrier and electrically connected to the heating unit [see figure 1], wherein the control module [PCB 22] is connected to an external electric apparatus [11, 13], and is controlled by the external electric apparatus [power sources battery 13] to control the heating unit [12] to proceed a heating control to the heated body (figures 1-3, paragraphs 0020-0029 and 0039).
Regarding claim 2, Maxey et al. discloses the flexible carrier is a rubber material, a plastic material or a fabric material (paragraphs 0021, 0039).
Regarding claim 3, Maxey et al. discloses the flexible carrier is a cup sleeve, a shoe pad, a cup pad, a toilet seat or a scarf (figures 1 and 3).
Regarding claim 14, Maxey et al. discloses the heating unit is a nanometer heat conductive material (paragraph 0025).

Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 4 recites further details of the flexible heating apparatus, which are not disclosed or suggested by the prior of record. Claims 5-13 depend on claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zsolesak et al. U.S. 2015/0282556 A1 discloses a heated insole for a shoe has an insole body, a heating element, and a removable assembly. 
Gentile et al. U.S. 2008/0083720 A1 discloses a method of heating an article having a plurality of heating elements separated into a plurality of distinct heating zones utilizing a controller.
Weiss U.S. 2008/0290080 A1 discloses a flat heating element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875